PER CURIAM.
 Appellant was convicted of three sales of whisky. The errors assigned and specified are directed to the court’s instructions to the jury. There was evidence, if believed, that would have supported the conclusion that appellant was not the principal in one or more of the transactions, but an aider and abetter. On that subject the court did not err in giving the jury the substance of section 550, tit. 18, U. S. Code (18 USCA § 550). The two other specifications cover excerpts from the instruction on entrapment, which was urged as a defense. The forepart of the instruction gave a correct definition of entrapment, and the excerpts which followed might have been omitted appropriately; but when the instruction as a whole is considered we áre of the opinion the excerpts could not have misled the jury as to *273the law on that subject. Moreover, there was no evidence that tended to support that defense, and the charge in that respect, if error, was brought about by the insistence of appellant on a false issue. If the contention he now makes is sound, he misled the court and cannot complain. Affirmed. Mandate to issue forthwith.